Case 1:18-cv-00409-AMD-VMS Document 58 Filed 11/01/18 Page 1 of 4 PageID #: 424
 Kelly J. Garrone
 McCarter & English, LLP
 Worldwide Plaza
 825 Eighth Avenue, 31st Floor
 New York, New York 10019
 Tel. (212) 609-6800
 Kgarrone@mccarter.com

 Jeffrey T. Norberg
 NEAL & McDevitt, LLC
 1776 Ash Street
 Northfield, Illinois 60093
 Telephone:      (847) 441-9100
 jnorberg@nealmcdevitt.com
 (pro hac vice)

 Attorneys for Plaintiff
 Rio Grande Games, Inc.


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 RIO GRANDE GAMES, INC.,                    )
 a New Mexico Corporation,                  )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )   CIVIL ACTION NO.:
                                            )   1:18-cv-00409-CBA-VMS
                                            )
 PASTEL ENTERPRISES, LLC,                   )
 a New Jersey Limited Liability Company,    )
 CHINA ASSURED, LLC, a New Jersey Limited   )
 Liability Company, MOSES GROSSMAN,         )
 an individual, JOOBER INCORPORATED,        )
 a New York Corporation,                    )
 ADAM JOEL OBERLANDER an Individual,        )
 BATTERY GIANT, LLC, a New York             )
 Limited Liability Company, and             )
 KEILE BENEDIKT, an individual              )
                                            )
               Defendants.                  )

      NOTICE OF SETTLEMENT, STIPULATED DISMISSAL AND MOTION FOR
                       PERMANENT INJUNCTION
Case 1:18-cv-00409-AMD-VMS Document 58 Filed 11/01/18 Page 2 of 4 PageID #: 425




            Plaintiff Rio Grande Games (“RGG”) and Defendants Joober, Inc. and Adam Joel

 Oberlander (the “Joober Defendants”) hereby provide notice that RGG and the Joober Defendants have

 reached a settlement of all claims between them. RGG and the Joober defendants hereby, by and

 through counsel, stipulate and agree that Plaintiff’s claims against the Joober Defendants in this

 litigation are dismissed with prejudice, and the Joober Defendants’ counterclaims against RGG are

 dismissed with prejudice, with each party to bear its own costs and attorneys’ fees. RGG and the

 Joober Defendants further hereby stipulate to entry of, and respectfully request that this Court enter,

 the attached Stipulated Permanent Injunction and Dismissal. This stipulation does not affect RGG’s

 claims against the remaining defendants to this action, nor the Joober Defendants’ cross-claims against

 Moses Grossman, Pastel Enterprises, LLC and China Assured, LLC.


        SO STIPULATED this 1st day of November, 2018.



                                        By:_/s/ Jeffrey T. Norberg____________________


                                        Jeffrey T. Norberg, Esq.
                                        Illinois Bar No. 6315012
                                        NEAL & MCDEVITT, LLC
                                        1776 Ash Street
                                        Northfield, IL 60093
                                        Telephone: (847) 441-9100
                                        Facsimile: (847) 441-0911


                                        Attorneys for Plaintiff




                                                   1
Case 1:18-cv-00409-AMD-VMS Document 58 Filed 11/01/18 Page 3 of 4 PageID #: 426




                              By:_/s/ Aaron S. Haleva____________________


                              Aaron S. Haleva, Esq.
                              New York Bar No. 2094720
                              SCHWABE, WILLIAMSON & WYATT
                              1420 5TH Avenue, Suite 3400
                              Seattle, WA 98104
                              Telephone: (206) 292-1331
                              Facsimile: (206) 292-0460.


                              Attorneys for Defendants Joober, Inc.and
                              Adam Joel Oberlander




                                        2
Case 1:18-cv-00409-AMD-VMS Document 58 Filed 11/01/18 Page 4 of 4 PageID #: 427



                                      Certificate of Service

        I hereby certify that on November 1, 2018, the NOTICE OF SETTLEMENT,

 STIPULATED DISMISSAL AND MOTION FOR PERMANENT INJUNCTION, and

 [Proposed] Dismissal and Permanent Injunction was filed with the Clerk of the Court and served

 in accordance with the Federal Rules of Civil Procedure, and/or the Eastern District's Local

 Rules, and/or the Eastern District's Rules on Electronic Service, upon the following parties and

 participants:



  Aaron Haleva (via ECF)                             Kyle Seiss
  (representing defendants Joober, Inc. and          Cohen, Labarbera and Landrigan, LLP
  Adam Joel Oberlander)                              40 Matthews
                                                     Goshen, NY 10924
                                                     (representing Battery Giant, LLC and Keile
                                                     Benedikt).
  Avrom R. Vann, Esq.
  Avrom R. Vann, P.C.                                Pastel Enterprises, LLC
  420 Lexington Ave.                                 4 Hummingbird Court
  New York, New York 10170                           Howell, NJ 07731
  (representing defendant Moses Grossman)
                                                     China Assured, LLC
                                                     4 Hummingbird Court
                                                     Howell, NJ 07731


 Dated: November 1, 2018                                       By ___/s/ Jeffrey T. Norberg_____
                                                               Jeffrey Norberg
                                                               NEAL & MCDEVITT, LLC




                                                 3
